Citation Nr: 1626782	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative arthritis, status post surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). The RO indicated in the November 2013 statement of the case that the lumbar spine rating was on appeal from a February 2013 rating decision concerning it.  However, there was a VA examination in February 2013 which contained new and material evidence concerning his lumbar spine disability symptomatology, received within 1 year of the notice of the May 2012 rating decision service-connecting lumbar spine degenerative arthritis and assigning it a 10 percent rating from the March 2010 claim date, and so the appeal being considered goes back to the March 2010 claim date.

The Veteran presented testimony at a Board hearing in February 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  Some such evidence was received in March 2016.  

The issues of service connection for hypertension and a higher rating for lumbar spine degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran appears to have set foot on land in Vietnam at Cam Rahn Bay in early January 1970, and to have been exposed to herbicides while he served starting shortly thereafter on the perimeter of Nakhon Phanom Air Force Base in Thailand as an electrician installing base perimeter lighting.  

2.  The Veteran has diabetes mellitus.

3.  The Veteran's current Hepatitis C is probably related to in-service Hepatitis C risk factors. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus, claimed as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for Hepatitis C are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Where a Veteran who served for 90 days or more develops diabetes mellitus to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran served in the Republic of Vietnam during the Vietnam Era, or served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes Type 2 diabetes as presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Failure to establish presumptive service connection based on herbicide exposure does not preclude the appellant from establishing direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

The provisions of M21-1, Part IV, Subpart ii, 1.H.5.a, b, contain instructions and information pertaining to contentions regarding herbicide exposure in Thailand during the Vietnam Era.  Special consideration of herbicide exposure on a factual basis is to be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This consideration includes Veterans who served at Nakhon Phanom Airfield.  The duties that are considered to have placed Veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to be near the air base perimeter by evidence of daily work duties, performance evaluations, or other credible evidence. 

A February 1970 service treatment record shows that the Veteran had service at Nakhon Phanom air base and was treated for nausea, vomiting, and feverishness for 1 day.  The Veteran had mild generalized abdominal tenderness, and the impression was GI's.  Lomotil and polymagora were prescribed.  Service treatment records are otherwise silent for relevant positive information.  

The Veteran's service discharge certificate indicates that he had almost 12 months of foreign and/or sea service, and that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  His specialty number was 52F20, which has a related civilian occupation of electrician.  Service personnel records show service in Thailand from January to December 1970.

Diabetes mellitus and hepatitis C are each currently diagnosed.  

A February 1973 service department CHECO report, indicating that it was declassified in July 1994, indicates that to further aid in observation to prevent sapper attacks at Air Bases in Thailand, herbicides were employed during the Vietnam Era to assist in the difficult task of vegetation control on the base perimeter.  It also shows that perimeter lighting was strategically important in preventing attacks from the enemy.  

Concerning the Veteran's Hepatitis C, J. T. Swan, M.D., a gastroenterology consultant, indicated in October 2007 that he had been following the Veteran since 1992 for evaluation and management of chronic hepatitis C.  At the time, the Veteran's only risk factors appeared to date back to his tours in Vietnam in the 1970s, with no other risk factors identified.  Therefore, Dr. Swan suspected that the Veteran was exposed to Hepatitis C during service.    

A May 2010 Compensation and Pension (C&P) Service Bulletin indicates that there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  Therefore, the C&P Service has determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  If a U.S. Air Force Veteran served at Nakhon Phanom Air Force Base near the air base perimeter, as shown by credible evidence, then herbicide exposure should be acknowledged.  The applicable period is from February 28, 1961 to May 7, 1975.  

In May 2010, the Veteran indicated that he was first told by a blood bank in 1994 or 1995 that he had Hepatitis C.  
 
In April 2011, the Veteran stated that at Nakhon Phanom air base, he was in a 10 man hooch near the perimeter.  He stated that (shortly before that) he deplaned in Vietnam for about 4 hours on the flight to Bangkok and stayed in a hot bunk with an MP at the door.  He felt that his Hepatitis C was caused by unsterile technique, in either helping medics with wounds to locals in numerous villages while in D Company, or by improper use of needles to draw his blood or use of air guns to give vaccinations while in service to his country. 

In December 2011, the Veteran stated that a photo he submitted shows that the 809th, Co. B camp was on the east perimeter of the Nakhon Phanom air base, close to the fence and closest to Laos.  His first job assignment there was to finish the eastern perimeter lighting, which took about 3 weeks of climbing utility poles, placing triplex and a cross arm with 4 each 500 watt lights.  Once this job was finished, he was loaned to Air Force security and then to the motor pool as its clerk.  He ended up in Liaison, as a driver for the medical staff who went to local villages to give medical treatment, and worked with the Thai Army until December 1970. 

In February 2012, a buddy of the Veteran indicated that he served with the Veteran in B Company, 809th Engineers and that their camp was on the eastern perimeter of Nakhon Phanom air base.  He indicated that they were told to stay inside their offices at times because the Air Force was spraying for foliage control.  An aerial photograph of Nakhon Phanom air base was submitted, with a label showing 809th Co. B situated close to the perimeter road.  

In February 2016, the Veteran stated that he was seen by a doctor post-service in January 1971 with right sided chest pain and the doctor asked him where he got his tan.  The doctor did blood work and told him to come back in 2 weeks, and the only thing it showed was an elevated liver.  Back then, nobody knew of Hepatitis C.  Every year after that he had the same elevated liver test until 1992 when a Hepatitis C test came along and it was determined that he had Hepatitis C.  He reported that his first 3 doctors post-service had all died and that their records are unavailable.  Dr. Swan and an E. Lawitz, M.D. both believed that the only way he got Hepatitis C was from his service.  The Veteran believed that was true because he had dental work at Ft. MacArthur, CA, got Hemoglobin shots while he was in Thailand, gave blood as often as he was ordered to, and got all kinds of shots with needles that were "sterilized".  Some needles were so crooked that there was no way they could be germ or virus free.  He remembered one time while in Company D, he was in line to get 2 injections with jet guns.  The soldier three ahead of him flinched and both arms bled.  The next 2 had the same outcome.  The Veteran asked the medics if they were going to clean their jet guns before shooting him in the arms and they both wiped the nozzles on their fatigue pants and shot him in both arms.  He felt that he got Hepatitis C in the Army, and notes that at the time, there was no test for it.  The Veteran also stated that in addition to doing perimeter lighting at Nakhon Phanom air base, he lived next to the perimeter and worked security with the Thai Army guarding the perimeter.  

Also in February 2016, during the Veteran's hearing before the undersigned, he testified that at Ft. MacArthur, he had 2 wisdom teeth removed, and when this was done, they had to keep cutting his gum over the course of multiple visits.  He believes nonsterile dental technique may have caused his hepatitis C.  He went on a sick call after a hemoglobin shot in Thailand, and had a fever of about 99.6, diarrhea, and pain over the right side of his abdominal region.  When he was discharged, he testified that he saw his family doctor for right sided pain, and blood tests found elevated liver function.  He testified that these test results continued for years at the time of his annual physical, and then in 1992, when the test for Hepatitis C became available, he tested positive for it.  
 
Based on the evidence for consideration, the Board finds that the Veteran set foot in Vietnam during the Vietnam Era, when deplaning from a DC8 airplane for an hour or two at Cam Rahn Bay, in about 1969.  The evidence in support of this includes the Veteran's sworn statements to this effect, as well as a photograph of an aerial port passenger terminal building at Cam Rahn Bay which he submitted which appears to have been taken from ground level in 1969, and is labelled as being taken by him.  The Board also finds that the Veteran was probably exposed to herbicides during the time while he was stationed at Nakhon Phanom Air Force Base during his service, as a consequence of duties near the perimeter of that base, which he has described in credible detail during his February 2016 hearing and elsewhere.  His service discharge certificate shows that he was a 52F20 in service, which has the civilian equivalent of an electrician.  The Veteran has testified that he installed lighting along the perimeter, and that he was housed near the perimeter, and he has submitted maps of the Air Force Base showing the location of his unit, near the perimeter of the Air Force Base.  His buddy that served with him there corroborated the location in February 2012.  The evidence he has submitted is deemed credible evidence of duties along the perimeter of Nakhon Phanom Air Force Base during his service there in the Vietnam Era.  

In light of this and the fact that diabetes mellitus is a presumptive disease associated with herbicide agents under 38 C.F.R. §§ 3.307 and 3.309, service connection is warranted for diabetes mellitus on a presumptive basis.  Reasonable doubt is resolved in his favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Based on the evidence of record including the evidence of an in-service illness with nausea, vomiting, and feverishness; the evidence as to how the Veteran may have been exposed to Hepatitis C in service; the evidence as to his post-service course; and the opinion from Dr. Swan, the Board finds that service connection is warranted for the Veteran's chronic Hepatitis C.  The only known risk factors reported for it were while he was in service.  He had the above gastrointestinal illness in service which could be consistent with such diagnosis, and his reports concerning symptoms found starting shortly after service by physicians whose records are no longer available are probative, suggesting that he contracted Hepatitis C in service.  Reasonable doubt is resolved in the Veteran's favor.  Id. 


ORDER

Service connection for diabetes mellitus as a result of herbicide exposure is granted.

Service connection for Hepatitis C is granted.  
 

REMAND

Concerning the claim for service connection for hypertension, on VA examination in December 2009, the examiner indicated that the Veteran had normal kidney function and no diabetic kidney disease and that he had hypertension which had been determined by examiners to be not service-connected, and that the Veteran "does have hypertension not related to the diabetes."  No substantive reasons for this were provided.  A March 2016 letter from J. Vosberg, M.D. states that it is more likely than not that Agent Orange exposure caused, or at least contributed, to the Veteran's early development of hypertension.  No reasons were provided for this medical opinion.  Since no meaningful reasons have been provided for either of these opinions, they cannot be accorded any significant probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, VA still has a duty to assist the Veteran with his claim, and in this case, it appears, at least in theory, that direct (due to herbicide exposure) and secondary (due to diabetes mellitus) theories for service connection could be successful.  Accordingly, remand for further examination, as indicated below, is required, in order to assist the Veteran with his claim, pursuant to 38 C.F.R. § 3.159 (2015).  

Concerning the claim for a higher rating for the service-connected lumbar spine degenerative arthritis, this disability is currently rated as 10 percent disabling.  The Veteran's last VA examination for it was in February 2013.  At that time, the Veteran complained of dull aching lower back pain and occasional numbness to his legs that occurred intermittently and lasted from seconds to a few minutes.  At the time of his February 2016 hearing, he indicated that (in January 2014), he went to pick up a ladder, and suddenly the nerves in his back pinched and he lost feeling in his legs.  He fell on the ladder and broke his T12 vertebrae.  He had been treated at South Texas Radiology for this.  The South Texas Radiology report was later submitted, but no other evidence of treatment was submitted from following the January 2014 event mentioned above.  Usually, after an event like this, a patient will be seen in an emergency room or by a primary provider or orthopedist before being sent for an MRI, and then seen again by the primary provider or orthopedist after radiographic studies have been performed.  It would appear that there are additional medical records of treatment concerning this, possibly from James L. Vosberg, M.D., whose name is listed on the January 2014 South Texas Radiology report.  Additionally, the evidence suggests that the Veteran's lumbar spine disability may have increased in severity since the last VA examination in February 2013.  In light of this another VA examination should be conducted.  
 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records of treatment which the Veteran has received for his lumbar spine and hypertension disabilities, to include all treatment records from in and after his January 2014 back injury, including from Dr. Vosberg or any other doctor who treated him in conjunction with the January 2014 events.  

2.  After the above development is completed, schedule the Veteran for a VA examination for his claim for service connection for hypertension.  The claims file should be made available to the examiner for review in connection with the examination.  

Based on the examination and review of the record, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current hypertension disorder was caused by in-service herbicide exposure?  For the purpose of this opinion, the examiner should assume that the Veteran was exposed to Agent Orange in service.  The examiner should consider and discuss as necessary the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 which concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension disorder has been caused by his service-connected diabetes mellitus?  

(c) Is it at least as likely as not (a 50% or higher degree of probability) that his hypertension disorder has been aggravated (chronically increased in severity) by the service-connected diabetes mellitus?  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that all are fully and adequately answered, and should furnish detailed reasons for each opinion.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected lumbar spine degenerative arthritis disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests and studies should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected lumbar spine disability.  

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


